Citation Nr: 1216798	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-23 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date earlier than August 21, 2007 for an award of service connection and a grant of a 100 percent disability rating for prostate adenocarcinoma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and E.H.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  During the pendency of the Veteran's appeal, a June 2008 rating decision increased the ratings for the Veteran's service-connected peripheral neuropathy disabilities from 10 percent to 20 percent disabling (bilateral lower extremities and left upper extremity) and from 10 percent to 30 percent disabling (right upper extremity).  

In February 2012, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that in a November 2009 rating decision, the RO denied the Veteran's claim for TDIU.  The Veteran filed a notice of disagreement in April 2010.  In an August 2010 rating decision, the RO granted the Veteran eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 based on a a finding of permanent and total service-connected disability (residuals of prostate cancer).  The RO noted that this decision on DEA eligibility represented a total grant of benefits sought on appeal for entitlement to individual employability.  Thus, no further action is needed on the issue of entitlement to TIDU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Ratings

The Veteran underwent a VA examination in October 2009.  The Veteran testified at the February 2012 Board hearing that his disability condition has worsened since his last VA examination.  (See Board hearing transcript page 7.)  The Veteran is competent to state that he has had an increase in symptoms of peripheral neuropathy.  Because the Veteran asserts that his disability has worsened since the October 2009 VA examination, the Board finds that another VA examination to determine the extent of the Veteran's service-connected bilateral upper and lower extremity peripheral neuropathy is warranted.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran testified that he is currently under the care of a private doctor (Dr. V.L.) for his peripheral neuropathy.  (See Board hearing transcript pages 4 and 5.)  The Board notes that this is a different doctor than previously noted in the claims file.  The Board finds that all clinical records from Dr. V.L. pertaining to the Veteran's peripheral neuropathy may be useful to the Board in adjudicating the Veteran's claims.


Earlier Effective Date

In the December 2007 rating decision, the RO granted the Veteran's claim of entitlement to service connection for prostate adenocarcinoma with an evaluation of 100 percent effective from August 21, 2007, with a payment start date of September 1, 2007.  In a statement dated in January 2008, the Veteran filed a notice of disagreement and asserted that an earlier effective date was warranted.  The Board notes that the Veteran requested a date earlier than September 1, 2007 (the date on which the increased payment was effectuated) and that he specifically requested an effective date such that his increased rating start payment date would be January 1, 2007.  The claims file does not contain a statement of the case (SOC) with regard to this earlier effective date issue.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his peripheral neuropathy, to include Dr. V.L., and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected peripheral neuropathy of bilateral upper and lower extremities.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

4.  Issue a statement of the case pursuant to the notice of disagreement received in January 2008 as to the rating decision in December 2007, which in pertinent part, assigned an effective date of August 21, 2007 for the award of service connection and a 100 percent rating for  prostate adenocarcinoma.  Only if the Veteran completes an appeal by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


